Name: Commission Regulation (EEC) No 626/86 of 28 February 1986 amending Regulation (EEC) No 1569/77 as concerning the taking over of cereals by the Spanish intervention agency
 Type: Regulation
 Subject Matter: Europe;  economic policy
 Date Published: nan

 No L 60 / 4 Official Journal of the European Communities 1 . 3 . 86 COMMISSION REGULATION (EEC) No 626 / 86 of 28 February 1986 amending Regulation (EEC ) No 1569 / 77 concerning the taking over of cereals by the Spanish intervention agency enabling the appropriate changes to be made ; whereas the immediate application of the Community system would entail a risk of large quantities being excluded from intervention ; whereas such application would consequently give rise to substantial difficulties for Spanish producers and would , at least in part , be contrary to the objectives ofArticle 112 of the Act of Accession ; Whereas Article 112 of the Act of Accession introduced special arrangements for a transitional period , concerning the specific weight of barley presented for intervention in Spain ; whereas the purpose of that provision was to enable Spanish producers to improve their production structures and to adjust progressively to the Community rules ; whereas Regulation (EEC ) No 1569 / 77 should therefore be amended on the basis of the abovementioned provision and the appropriate specifications relating to its application in accordance with the objective pursued should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 90 thereof, Having regard to Council Regulation (EEC ) No 2727 / 75 of 29 October 1975 on the common organization of the market in cereals {*), as last amended by Regulation (EEC ) No 3793 / 85 ( 2 ), and in particular Article 7 ( 5 ) thereof, Whereas Commission Regulation (EEC) No 1569 / 77 of 11 July 1977 fixing the procedure and conditions for the taking over of cereals by intervention agencies ( 3 ), as last amended by Regulation ( EEC ) No 2262 / 85 ( 4 ), provides , in the event of intervention , for a minimum quantity of 80 tonnes of common wheat , rye , barley , maize or sorghum ; Whereas , under the intervention arrangements in force in Spain up to 1 March 1986 , the minimum quantity which may be presented for intervention is 10 tonnes ; whereas the Spanish Government is encouraging better organization of the cereals sector at producer level ; whereas the transition from the national arrangements to those resulting from application of the common organization of the markets may create difficulties , particularly for small Spanish growers ; whereas , to enable those growers to undertake structural improvements , provision should be made for a progressive adaptation to the Community rules ; Whereas the Annex to Council Regulation (EEC ) No 2731 / 75 of 29 October 1975 fixing standard qualities for common wheat , rye , barley , maize , sorghum and durum wheat ( s ), as last amended by Regulation (EEC ) No 1028 / 84 ( 6 ), defined shrivelled grains ; whereas according to that definition shrivelled grains in the case of barley means grains which pass through sieves with apertures measuring 2,2 millimetres ; Whereas in this respect also it should be laid down that the transition from the provisions applied in Spain prior to 1 March 1986 to those laid down by the common organization of the markets is to be progressive , thereby HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC ) No 1569 / 77 is amended as follows : 1 . The following subparagraph is added to Article 1 : 'By way of derogation from the first subparagraph , homogeneous batches of common wheat , rye , barley , maize or sorghum weighing not less than 10 tonnes for the period from 1 March 1986 to the end of the 1985 / 86 marketing year and not less than 40 tonnes for the 1986 / 87 marketing year may be presented to the intervention agency in Spain .' 2 . The following subparagraph is added to Article 2 ( 3 ): 'However , by way of derogation from the abovementioned Regulation (EEC ) No 2731 / 75 , in the case of barley harvested in Spain and offered for intervention in that country during the period from 1 March 1986 to the end of the 1986 / 87 marketing year , "shrivelled grains" shall mean grains which , after elimination from the sample of all the other matter referred to in the Annex to the said Regulation , pass through sieves with apertures measuring 2 millimetres .' (*) OJ.No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) OJ No L 367 , 31 . 12 . 1985 , p. 19 . ( 3 ) OJ No L 174 , 14 . 7 . 1977 , p. 15 . ( 4 ) OJ No L 211 , 8 . 8 . 1985 , p. 23 . ( 5 ) OJ No L 281 , 1 . 11 . 1975 , p. 22 . ( 6 ) OJ No L 107 , 19 . 4 . 1984 , p. 17 . 1 . 3 . 86 Official Journal of the European Communities No L 60 / 5 3 . The following footnote No 4 is added to the 'barley' column of point E of the Annex : '4 . Subject , as regards barley harvested in Spain , to the first subparagraph of Article 112 of the Act of Accession of Spain and Portugal .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President